Name: Commission Regulation (EC) NoÃ 226/2006 of 9 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10.2.2006 EN Official Journal of the European Union L 39/1 COMMISSION REGULATION (EC) No 226/2006 of 9 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 9 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 88,1 204 45,7 212 93,4 624 106,4 999 83,4 0707 00 05 052 122,9 204 101,8 628 167,7 999 130,8 0709 10 00 220 66,1 624 101,9 999 84,0 0709 90 70 052 154,7 204 87,3 999 121,0 0805 10 20 052 53,0 204 51,9 212 40,0 220 41,6 448 47,7 624 61,7 999 49,3 0805 20 10 204 89,6 999 89,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 64,0 204 107,6 400 79,6 464 141,7 624 73,7 662 45,3 999 85,3 0805 50 10 052 49,2 999 49,2 0808 10 80 400 100,9 404 105,2 720 67,2 999 91,1 0808 20 50 388 86,0 400 84,1 528 106,0 720 66,9 999 85,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.